       Case 2:16-cv-02105-JAR Document 571 Filed 01/18/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,             )
                                       )
       Plaintiffs,                     )
                                       )
v.                                     )     Case No. 16-2105-JAR-JPO
                                       )
KRIS KOBACH, in his official           )
capacity as Secretary of State for the )
State of Kansas, et. al.,              )
                                       )
       Defendants.                     )
______________________________ )
                                       )
PARKER BEDNASEK, et al.,               )
                                       )
       Plaintiffs,                     )
                                       )
v.                                     )     Case No. 15-9300-JAR-JPO
                                       )
KRIS KOBACH, in his official           )
capacity as Secretary of State for the )
State of Kansas, et. al.,              )
_______________________________)


      CERTIFICATION OF COMPLIANCE WITH DOCUMENT 542
                      REQUIREMENTS
      Defendant hereby certifies that, I, Kris Kobach, completed the six additional

required Continuing Legal Education hours required by this Court in ECF Document

542. Attached as Exhibit 1 is the Verified Certificate of Completion for the relevant

six CLE hours.
       Case 2:16-cv-02105-JAR Document 571 Filed 01/18/19 Page 2 of 3




Dated: January 18, 2019

/s/ KRIS KOBACH
Kris Kobach, No. 17280

Garrett Roe, No. 27687
General Counsel for the Office of the Kansas Secretary of State
120 S.W. 10th Ave.
Topeka, KS 66612
Telephone: (785) 296-4575
Facsimile: (785) 368-8033
Email: kris.kobach@sos.ks.gov

Attorneys for Defendant
        Case 2:16-cv-02105-JAR Document 571 Filed 01/18/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that, on the 18th day of January, 2019, I

electronically filed the above and foregoing document using the CM/ECF system,

which automatically sends notice and a copy of the filing to all counsel of record.



                                       /s/ GARRETT ROE
                                       Garrett Roe, No. 27687
                                       Attorney for Defendant
Case 2:16-cv-02105-JAR Document 571-1 Filed 01/18/19 Page 1 of 2




                      EXHIBIT 1
                   Case 2:16-cv-02105-JAR Document 571-1 Filed 01/18/19 Page 2 of 2

                                                                                                         Product ID :   81705SADM




1218 McCann Drive,  Altoona, WI 54720
Credit Inquiries PH: 866.240.1890




     Kris Kobach                                                                                 License Number 17280
     Kansas Secretary Of State
     120 SW Tenth Ave
     Topeka,    KS 66614


Congratula ons on comple ng Civil Trial: Everything You Need to Know..  This document serves as your veriﬁed 
cer ﬁcate of comple on.  Please retain for your records.

VERIFIED CERTIFICATE OF COMPLETION
Program Title                 Civil Trial: Everything You Need to Know.

  Produc on Date      10/25/18                                     NBI Product Format    SADM                       
  Comple on Date     1/4/19                                        Classiﬁed As     Prerecorded          


Credit                                         Credits Earned                           Approval Number

KS   CLE                                       6.00 including 1.00 ethics                 147623




Credit Details
Approved by the Kansas Con nuing Legal Educa on Commission for 6.0 hours of prerecorded format con nuing legal 
educa on credit, which includes 1.0 hour of ethics and professionalism credit. No more than 6.0 hours of prerecorded 
format CLE may be earned in one compliance period.

Credit Repor ng Instruc ons
NBI, Inc. reports your credit to the Kansas CLE Commission.  

Please retain the Veriﬁed Cer ﬁcate of Comple on for your records.



Elizabeth C. Zenner
Provider Agent
